Citation Nr: 1417680	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for residuals of a TBI.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on this claim is warranted. 

The Veteran asserts that he sustained a head injury as a result of an in-service motor vehicle accident.  The service treatment records document that the Veteran sustained a mild brain concussion in January 1979 as a result of a motor vehicle accident and that he had reported fainting immediately after the incident.  Post-service treatment records reflect the treatment and diagnosis of a variety of conditions, including a diagnosis of ataxia due to cerebellar degeneration, alcoholic, in February 1990 and cerebellar degeneration of an unknown etiology in January 2010.

A July 2009 VA TBI examiner opined that it was less likely than not that the Veteran's current headaches, dizziness, balance problems, memory loss and sleep disturbances were related to the in-service head trauma as he was most likely "stunned or dazed" with no definite documentation of unconsciousness following the in-service motor vehicle accident.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, this opinion appears to be based on an inaccurate factual premise, as the January 1979 civilian treatment note indicated that he "fainted" after the motor vehicle accident, suggesting that he lost consciousness.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  

In addition, a June 2009 VA psychological examiner indicated, without explanation, that he was unable to provide an etiological opinion as to the claimed residuals of TBI without resorting to speculation.  However, it unclear whether that determination was based on full consideration of all pertinent evidence.  In this regard, the Board points out that the United State Court of Appeals for Veterans Claims (Court) has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, and record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey, dated through June 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the RO should obtain from the East Orange VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is REMANDED for the following action:

1.  Obtain from the East Orange VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of his claimed TBI.

The contents of the entire claims file, to include a complete copy of this REMAND (paper and electronic), must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Identify all diagnoses related to the Veteran's claimed residuals of a TBI.  The physician should identify all such disorders that have been present at any time since March 2009. 

b)  With regard to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's period of service.  The examiner should specifically comment on the January 1979 civilian treatment records indicating that the Veteran had been involved in a motor vehicle accident, that he fainted after the incident, and that he had been diagnosed with a mild brain concussion.  The examiner should also address the impact, if any, of the Veteran's February 1983 head injury sustained after falling out of bed.  Finally, the examiner should address whether the Veteran's claimed residuals of a TBI or its symptoms are the result of his past alcohol dependence, as suggested in a February 1990 VA treatment note.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



